Citation Nr: 0523027	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-34 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to service connection for tinea versicolor, 
claimed as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Carlos Garcia, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for diabetes (assigning a 20 percent evaluation), and denied 
service connection for tinea versicolor, claimed as due to 
herbicide exposure.

In December 2003, the veteran testified before a Decision 
Review Officer.  The transcript of the hearing is associated 
with the claims folder and has been reviewed.


FINDINGS OF FACT

1.  The veteran was notified of the March 2002 rating action 
granting service connection for diabetes mellitus and 
assigning a 20 percent rating and denying service connection 
for tinea versicolor later that same month.  He filed a 
notice of disagreement in January 2003 and was issued a 
statement of the case in September 2003.  He did not file a 
substantive appeal within one year of notice of the rating 
action or within 60 days after issuance of the statement of 
the case. 

2.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.




CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
with regard to the March 2002 rating decision, and good cause 
has not been shown to support the grant of an extension of 
the time limit for filing the present appeal.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 
20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to service connection 
for tinea versicolor and an evaluation in excess of 20 
percent for diabetes mellitus.  For the reasons set forth 
below, the Board finds that it is without jurisdiction to 
consider this claim.  Thus, the appeal is dismissed.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (2004).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, the RO, in a March 2002 rating decision, 
granted service connection for diabetes mellitus, assigning a 
20 percent evaluation, and denied service connection for 
tinea versicolor.  

In January 2003, the veteran submitted a VA Form 9.  On such 
form, the veteran expressed disagreement with the March 2002 
rating decision.  The RO accepted the form as a NOD. 

On September 11, 2003, the RO issued a statement of the case.

On December 16, 2003, the veteran testified before a Decision 
Review Officer.  A transcript of the hearing is of record.  
There is no correspondence from the veteran or his 
representative between September 2003 and December 2003 that 
could be construed as a substantive appeal.  While the 
hearing transcript could be construed as a substantive 
appeal, it is dated more than one year after notice of the 
initial rating action and more than 60 days following the 
issuance of the September 2003 statement of the case.  
Consequently, it was not "filed" in a timely manner.  

After a review of the procedural development in this case, 
the Board issued a letter to the veteran on June 17, 2005, 
advising him that there was a question pertaining to the 
Board's jurisdictional authority to review the claim.  The 
Board specifically indicated that it would consider whether 
his substantive appeal was timely.  The Board also advised 
the veteran that he would have a 60 day period in which to 
respond.  To date, however, neither the veteran nor his 
representative has replied to that letter.

In conclusion, the record shows that the veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that a timely request for an 
extension of the time limit for filing his substantive appeal 
was made by the veteran.  See 38 C.F.R. §§ 3.109(b), 20.303.  
Accordingly, the Board is currently without jurisdiction to 
consider his claim, and the appeal is dismissed.

As a final note, the Board is not required to discuss the 
Veterans Claim Assistance Act of 2000 (VCAA) with respect to 
this appeal.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA essentially clarifies VA's duty to notify claimants 
of any information that is necessary to substantiate a claim 
for benefits, and codifies VA's duty to assist.  The facts of 
this case are not in dispute; rather, this case involves pure 
statutory interpretation.  The Court has specifically held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
VCAA is inapplicable to this case.


ORDER

The veteran's substantive appeal on the issues of entitlement 
to an evaluation in excess of 20 percent for diabetes 
mellitus and service connection for tinea versicolor was not 
timely filed; the appeal is dismissed.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


